In a proceeding pursuant to CPLR article 78 to prohibit the Town of Carmel from allegedly depriving the petitioners of their rights under McKinney’s Unconsolidated Laws of NY § 971, the petitioners appeal from a judgment of the Supreme Court, Dutchess County (Beisner, J.), dated August 26, 1997, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
“[T]he extraordinary remedy of prohibition lies only where there is a clear legal right and only when the body or officer ‘acts or threatens to act without jurisdiction in a matter over which it has no power over the subject matter or where it exceeds its authorized powers in a proceeding over which it has jurisdiction’” (Matter of Bondi v Jones, 40 NY2d 8, 13, quoting Matter of State of New York v King, 36 NY2d 59, 62). The petitioners have failed to demonstrate a clear legal right to the relief sought. Bracken, J. P., Ritter, Copertino, Santucci and Altman, JJ., concur.